

115 HR 1433 IH: Strengthening Preventive Health Care for Service Members Act
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1433IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. Carbajal (for himself, Mrs. Davis of California, Ms. Titus, Ms. Moore, Mr. Langevin, Ms. Lee, Ms. Bordallo, Ms. Rosen, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to expand preventive health care services under the TRICARE
			 program.
	
 1.Short titleThis Act may be cited as the Strengthening Preventive Health Care for Service Members Act. 2.Expansion of TRICARE-covered preventive health care services (a)Expansion of preventive health care servicesSection 1074d of title 10, United States Code, is amended—
 (1)by redesignating subsection (b) as subsection (c); and (2)by inserting after subsection (a) the following new subsection:
					
						(b)Additional preventive health care services
 (1)In addition to the preventive services provided under subsection (a), persons entitled to medical care under this chapter shall also be entitled, to the extent practicable, to the coverage of preventive health services comparable to the coverage required to be provided by a group health plan and a health insurance issuer offering group or individual health insurance coverage under section 2713 of the Public Health Service Act (42 U.S.C. 300gg–13). Such entitlement shall supersede any otherwise applicable exclusions to the contrary.
 (2)Persons entitled to medical care under this chapter shall also be entitled to other evidence-based preventive health care services and screenings, as may be prescribed in regulations by the Secretary of Defense.
 (3)The Secretary shall prescribe regulations to— (A)waive all copayments under sections 1074g, 1075, 1075a, 1079(b), and 1086(b) of this title for preventive services provided pursuant to this subsection for all beneficiaries who would otherwise pay copayments; and
 (B)ensure that a beneficiary pays nothing for such preventive services during a year without regard to whether the beneficiary has paid the amount necessary to cover the beneficiary’s deductible for the year..
 (b)Conforming amendmentSection 1077(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
				
 (18)The additional preventive health services described in section 1074d(b) of this title.. (c)Expanded well child care and access to health promotion and disease prevention visitsSection 1079(a)(2) of title 10, United States Code, is amended by striking schedule of immunizations and all that follows through subparagraph (B) and inserting schedule of immunizations, health promotion and disease prevention visits and immunizations (including the preventive care and screenings required pursuant to section 1074d(b) of this title) may be provided to dependents..
			